DARDEN, Judge,
concurring in part and dissenting in part.
I respectfully concur in part and dissent in part.
In regard to Issue II, I believe the majority's approach in raising the issue of the propriety of the trial court's award of credit against Donald's child support arrearage sua sponte is correct. Furthermore, I agree with its determination that, pursuant to DeMichieli, Kaplon, and Baker, the trial court erred by allowing Donald a two-thirds (66% %) credit against the child support arrear-age. Clearly, the credit for Donald's having paid a substantial portion of the couple's tax liability was not a conforming child support payment.
However, given what appears to be the undisputed facts that the California and Federal tax Habilities, which Donald paid, arose as a result of Evelyn's failure to reinvest her share of the proceeds from the sale of the couple's marital home and that she did not contest the credit the trial court awarded Donald, I respectfully disagree with the majority's resolution of Issue L.
It appears fairly obvious that in allowing Donald the credit against the child support arrearage, the trial court was merely attempting to resolve the financial inequity created by Evelyn's actions. Thus, I believe the trial court, pursuant to Ind.Code 31-1-11.5-12(a)(4), was considering "the financial resources and needs of the non-custodial parent" in formulating the credit. Furthermore, because we review the modification of a child support order only for an abuse of discretion, In re Marriage of Tearman (19983), Ind.App., 617 N.E.2d 974, 977, it is axiomatic that the trial court is in the best position to assess the financial resources and needs of the noncustodial parent and, accordingly, formulate *640an equitable child support award, or modification thereof.
Therefore, rather than affirm the trial court's modification of the child support order, I would remand the case to the trial court for a reconsideration of the modification in light of the majority's disposition of Issue II, thereby giving the trial court the opportunity, if it so chooses, to correctly achieve through modification of the child support order its original objective to consider Donald's financial resources and needs.